RESOLUCIÓN
Mediante el Art. 8 de la Ley Núm. 91 de 5 de diciembre de 1991, Ley del Sistema de Evaluación de Jueces y Can-didatos a Jueces, según enmendada, 4 L.P.R.A. sec. 73a, se designa al abogado siguiente como Miembro Asociado de la Comisión de Evaluación Judicial:

Ledo. Ismael Colón Birriel

El licenciado Colón Birriel se desempeñará en el cargo por el resto del término para el cual fue nombrado el Ledo. Luis E Camacho, quien renunció el 7 de junio de 2010.
El Tribunal expresa su agradecimiento al Ledo. Luis E Camacho por los nueve años que sirvió como Miembro de la Comisión de Evaluación Judicial con dedicación y compro-miso con la Rama Judicial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo